Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 17/028,372 filed on 9/22/20. Claims 1-8 are pending. Claims 9-13 have been withdrawn from consideration due to a restriction requirement.
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 9/14/22 is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/22.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/20, 3/23/21, 11/3/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the second gear transmission mechanism is configured to input the power of the input shaft of the rear wheel differential mechanism to the front wheel transmission mechanism., does not reasonably provide enablement for the second gear transmission mechanism is configured to input the power of the output shaft of the rear wheel differential mechanism to the front wheel transmission mechanism..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Figure 2 and paragraph 60 of the written specification discloses that the output shaft (e.g. 20b) of the rear wheel differential transferring power to the rear wheels (e.g. 7). Further Figure 2 appears to transfer power from the input shaft (e.g. 20a) of the rear wheel differential to the front wheel transmission mechanism (e.g. 21). The specification does not teach how power is transferred from the output shaft (e.g. 20b) of the rear wheel differential to the front wheel transmission mechanism. One of ordinary skill in the art would not be able to make and/or use the invention commensurate in scope with these claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8
Lines 3-5: “a rotation shaft…with an axial portion…being inserted therethrough in a front/rear direction.
It is unclear if the rotation shaft or output shaft is inserted in the axial portion of the composite planetary transmission. Further, it is unclear if the axial portion of the composite planetary transmission is to be inserted into the rotation shaft or the output shaft. Finally, it is unclear in which direction, either front or rearward the shaft is inserted therethrough.
Note: Examiner assumes that the rotational shaft should be inserted through the planetary transmission from the front to rear direction.
Line 7: “a front/rear oriented axis”
It is unclear which direction the axis is oriented. Either front or rear.
Note: Examiner assumes it’s a front to rear oriented axis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 58,337,353 to Iwaki et al.
Claim 1
Iwaki discloses in Figure 2,
A traveling transmission device of a tractor comprising: a speed changer device (e.g. 35 & 40) for speed-changing power from an engine (e.g. 20) and output it; a forward/reverse switchover device (e.g. 50) configured to switch the output of the speed changer device into/between a forward traveling power and a reverse traveling power; a rear wheel differential mechanism (e.g. 270) provided rearwardly of the speed changer device and configured to input the output of the forward/reverse switchover device and transmit it to rear wheels (e.g. 7); a gear transmission mechanism (e.g. 250) configured to transmit power of an output shaft (e.g. 52) of the forward/reverse switchover device to an input shaft (e.g. 252) of the rear wheel differential mechanism; and a transmission case (e.g. 61, 62 & 63) accommodating the speed changer device, the forward/reverse switchover device, the rear wheel differential mechanism and the gear transmission mechanism; wherein the transmission case includes a front case portion (e.g. 62) which accommodates the speed changer device and a rear case portion (e.g. 63) which accommodates the forward/reverse switchover device, the rear wheel differential mechanism and the gear transmission mechanism, with the front case portion and the rear case portion being separable from each other (e.g. via 603); and the gear transmission mechanism is detachably attached to a portion of inside of the transmission case which portion corresponds to a front end portion (e.g. see 603 fixing shaft 251 of gear transmission 250) of the rear case portion.
Claim 2
The traveling transmission device of a tractor of claim 1, further comprising: a front wheel transmission mechanism (e.g. 285) provided inside the transmission case and configured to output the power from the forward/reverse switchover device to front wheels (e.g. via shaft 290); and a second gear transmission mechanism  (e.g. 280, 261 & 281) detachably attached to the portion of inside of the transmission case which portion corresponds to the front end portion of the rear case portion and configured to input the power from the forward/reverse switchover device to the front wheel transmission mechanism (e.g. via shaft 280 to shaft 290).



Claim 3
The traveling transmission device of a tractor of claim 2, wherein the second gear transmission mechanism is configured to input the power of the input shaft of the rear wheel differential mechanism to the front wheel transmission mechanism (e.g. as best understood, input shaft 252 transfers power to shaft 280 via gear wheel 281).
Claim 4
The traveling transmission device of a tractor of claim 1, wherein the rear case portion is separable into the front end portion of the rear case portion (e.g. with wall 603) and the other portion (e.g. with wall adjacent 380) of the rear case portion than the front end portion.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hiraoka ‘448 teaches a speed change apparatus, but lacks disposing of the forward/reversing into the rear case portion and motivation to do so.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659